OFFICE   OF THE ATTORNEY GENERAL          OF TEXAS
                           AUSTIN




not   on t&u 8bor
                                         our rouaty purchaud




                         portloa therooi, OquBl to ten month.
            90   roul4   8pproairte   hour. oplnloo u   to   uhath-
      er or not t& oount~ 18 authorlrul        to rcfuod to the
      owner of tin paormge *tore permit the ~qortlomte
      part or tha tu pad :barefar when retG purmlt     her
      beoo saacolld ulthln tro Pnatha after ita imu-
      -01  cob a new permit taimn out end tbo full  JOTS
      tu   pie   on raid aov pormit.m